Title: From Thomas Jefferson to John Wayles Eppes, 19 June 1807
From: Jefferson, Thomas
To: Eppes, John Wayles


                        
                            Dear Sir
                     
                            Washington June 19. 07.
                        
                        I have lost two days ago the most valuable horse I had remaining (Turn-coat). a constipation of the bowels
                            which nothing could remove carried him off in 24. hours. I am now reduced to 2. carriage horses, Castor & Fitzpartner;
                            they are old & do not match. I can not get along without another, & therefore must pray you to get me one to match
                            Castor. a perfect match I cannot expect, but if he is equal to Turn-coat or the horse I had of Bell, it will be quite as
                            good as I wish. if none equal to them can be got, I must be content with a shade inferior. I would wish him to be from 4.
                            to 6. or 7. years old at the utmost, to be so far broke to a carriage as that it is known he will go in one & will not
                            baulk, and if he is tolerable for the saddle, so much the better, as I must ride him. I would not go beyond 300. Dollars
                            for the best, & the price reduced in proportion as his properties shall be below the best. the paiment at not less than
                            30.  days sight, but more convenient to me at 60. or 90. I should wish to recieve him at Monticello in August or September
                            and would send for him as soon as I should know of the purchase. we have no news.   I think Monroe’s dinner looks well, when
                            we consider the characters present & the toasts. present me affectionately to the family at Eppington, & assure
                            them & yourself of my unalterable attachment & respect.
                        
                            Th: Jefferson
                     
                        
                    